UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam OTC & Emerging Growth Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2007 Date of reporting period: April 30, 2007 Item 1. Schedule of Investments: Putnam OTC & Emerging Growth Fund The fund's portfolio 4/30/07 (Unaudited) COMMON STOCKS (98.4%)(a) Shares Value Advertising and Marketing Services (1.0%) FTD Group, Inc. 399,500 Aerospace and Defense (1.2%) Alliant Techsystems, Inc. (NON) 37,800 3,520,314 Curtiss-Wright Corp. 111,900 4,821,771 Automotive (0.7%) Tenneco Automotive, Inc. (NON) 168,900 Basic Materials (0.9%) Ceradyne, Inc. (NON) 100,700 Beverage (0.7%) Central European Distribution Corp. (NON) 152,500 Biotechnology (2.1%) BioMarin Pharmaceuticals, Inc. (NON) 140,600 2,272,096 Illumina, Inc. (NON) 2,401 78,345 Medicines Co. (NON) 206,900 4,713,182 PDL BioPharma, Inc. (NON) 305,700 7,721,982 Building Materials (1.4%) Genlyte Group, Inc. (The) (NON) 67,200 5,242,272 Sherwin-Williams Co. (The) 64,800 4,132,296 Commercial and Consumer Services (5.5%) Chemed Corp. 148,900 7,489,670 Equifax, Inc. 125,500 4,994,900 infoUSA, Inc. 344,400 3,233,916 Manpower, Inc. 71,900 5,769,975 Morningstar, Inc. (NON) 84,800 4,415,536 Navigant Consulting, Inc. (NON) 290,300 5,567,954 Pre-Paid Legal Services, Inc. (NON) 119,800 6,834,590 Communications Equipment (2.3%) Avaya, Inc. (NON) 398,400 5,147,328 Harris Corp. 114,882 5,899,191 Tekelec (NON) 367,300 5,267,082 Computers (4.4%) Avocent Corp. (NON) 113,300 3,173,533 Commvault Systems, Inc. (acquired various dates from 01/30/02 to 09/04/03, cost $2,332,549) (Private)(RES)(NON)(F) 375,852 6,374,450 Electronics for Imaging, Inc. (NON) 153,900 4,104,513 Jack Henry & Associates, Inc. 241,400 5,733,250 Mentor Graphics Corp. (NON) 267,600 4,329,768 National Instruments Corp. 247,500 6,895,350 Consumer Services (0.8%) Nutri/System, Inc. (NON) 94,300 Distribution (0.8%) Beacon Roofing Supply, Inc. (NON) 366,000 Electrical Equipment (1.4%) Superior Essex, Inc. (NON) 99,935 3,567,680 WESCO International, Inc. (NON) 98,200 6,203,294 Electronics (5.3%) Amphenol Corp. Class A 247,300 8,682,703 Avnet, Inc. (NON) 161,700 6,613,530 General Cable Corp. (NON) 80,400 4,618,176 LSI Logic Corp. (NON) 399,520 3,395,920 RF Micro Devices, Inc. (NON) 983,100 6,144,375 Trimble Navigation, Ltd. (NON) 126,000 3,613,680 TTM Technologies, Inc. (NON) 394,026 3,617,159 Energy (4.6%) Cameron International Corp. (NON) 107,800 6,960,646 FMC Technologies, Inc. (NON) 57,900 4,103,952 Grant Prideco, Inc. (NON) 92,200 4,751,988 Helix Energy Solutions Group, Inc. (NON) 79,500 3,041,670 National-Oilwell Varco, Inc. (NON) 97,600 8,281,360 Smith International, Inc. 94,600 4,960,824 Entertainment (0.1%) Town Sports International Holdings, Inc. (NON) 31,700 Environmental (0.8%) Foster Wheeler, Ltd. (NON) 82,400 Financial (2.7%) Advanta Corp. Class B 120,800 5,535,056 FCStone Group, Inc. (NON) 38,731 1,745,219 IntercontinentalExchange, Inc. (NON) 52,035 6,608,445 Nasdaq Stock Market, Inc. (The) (NON) 159,000 5,177,040 Health Care Services (5.6%) Alnylam Pharmaceuticals, Inc. (NON) 121,000 2,271,170 AMERIGROUP Corp. (NON) 202,600 5,699,138 AmSurg Corp. (NON) 105,600 2,423,520 Charles River Laboratories International, Inc. (NON) 108,900 5,157,504 Laboratory Corp. of America Holdings (NON) 153,400 12,109,396 LifePoint Hospitals, Inc. (NON) 144,900 5,290,299 WellCare Health Plans, Inc. (NON) 73,100 5,891,129 Household Furniture and Appliances (2.3%) Select Comfort Corp. (NON) 298,700 5,537,898 Whirlpool Corp. 100,000 10,603,000 Insurance (1.0%) Hilb, Rogal & Hamilton Co. 83,500 3,628,075 Safety Insurance Group, Inc. 88,400 3,541,304 Investment Banking/Brokerage (1.6%) Affiliated Managers Group (NON) 57,700 6,787,251 Penson Worldwide, Inc. (NON) 165,800 4,446,756 Machinery (5.3%) Cummins, Inc. 68,800 6,340,608 Gardner Denver, Inc. (NON) 173,994 6,576,973 Lincoln Electric Holdings, Inc. 103,000 6,564,190 Parker-Hannifin Corp. 63,700 5,869,318 Timken Co. 131,600 4,340,168 Wabtec Corp. 198,700 7,381,705 Manufacturing (1.1%) Actuant Corp. Class A 102,800 5,448,400 Dover Corp. 51,000 2,454,120 Medical Technology (6.6%) C.R. Bard, Inc. 98,100 8,155,053 Dade Behring Holdings, Inc. 133,500 6,556,185 DENTSPLY International, Inc. 221,800 7,410,338 Edwards Lifesciences Corp. (NON) 167,100 8,187,900 Hospira, Inc. (NON) 235,700 9,557,635 Kinetic Concepts, Inc. (NON) 117,130 5,856,500 Metals (5.0%) Agnico-Eagle Mines, Ltd. (Canada) 228,000 8,043,840 Cleveland-Cliffs, Inc. 50,800 3,519,932 Freeport-McMoRan Copper & Gold, Inc. Class B 93,500 6,279,460 Goldcorp, Inc. (Toronto Exchange) (Canada) 146,750 3,571,895 Hecla Mining Co. (NON) 413,068 3,639,129 PAN American Silver Corp. (Canada) (NON) 120,100 3,392,825 Quanex Corp. 35,632 1,555,886 Steel Dynamics, Inc. 107,600 4,767,756 Oil & Gas (1.2%) ATP Oil & Gas Corp. (NON) 90,200 3,920,092 Helmerich & Payne, Inc. 132,500 4,278,425 Pharmaceuticals (4.4%) Barr Pharmaceuticals, Inc. (NON) 114,000 5,513,040 Cephalon, Inc. (NON) 173,700 13,828,257 Mylan Laboratories, Inc. 325,522 7,138,697 Salix Pharmaceuticals, Ltd. (NON) 321,989 4,192,297 Real Estate (1.2%) CB Richard Ellis Group, Inc. Class A (NON) 192,200 6,505,970 HFF, Inc. Class A (NON) 104,400 1,668,312 Realex Properties Corp. (Canada) 26,838 26,620 Restaurants (3.0%) Domino's Pizza, Inc. 306,200 9,874,950 Jack in the Box, Inc. (NON) 48,600 3,237,732 Papa John's International, Inc. (NON) 151,300 4,646,423 Sonic Corp. (NON) 150,800 3,383,952 Retail (7.9%) A.C. Moore Arts & Crafts, Inc. (NON) 188,200 3,863,746 Abercrombie & Fitch Co. Class A 83,700 6,834,942 Advance Auto Parts, Inc. 131,700 5,426,040 AnnTaylor Stores Corp. (NON) 127,100 4,890,808 Dollar Tree Stores, Inc. (NON) 79,900 3,141,668 Dress Barn, Inc. (NON) 323,100 6,432,921 Expedia, Inc. (NON) 246,300 5,817,606 OfficeMax, Inc. 117,700 5,793,194 Ross Stores, Inc. 126,150 4,181,873 Timberland Co. (The) Class A (NON) 167,500 4,323,175 USANA Health Sciences, Inc. (NON) 111,300 4,434,192 Schools (0.7%) Career Education Corp. (NON) 175,300 5,178,362 UNEXT.com, LLC (acquired 4/14/00, cost $10,451,238) (Private) (RES)(NON)(F) 125,000 1,250 Semiconductor (3.9%) Advanced Energy Industries, Inc. (NON) 127,900 3,133,550 Brooks Automation, Inc. (NON) 199,800 3,490,506 Cymer, Inc. (NON) 124,500 5,043,495 Formfactor, Inc. (NON) 131,147 5,415,060 Lam Research Corp. (NON) 103,100 5,544,718 Micrel, Inc. (NON) 332,300 4,170,365 Shipping (1.1%) Omega Navigation Enterprises, Inc. (Marshall Islands) 226,100 4,469,997 Ultrapetrol Bahamas, Ltd. (Bahamas) (NON) 153,210 3,217,410 Software (4.7%) Cadence Design Systems, Inc. (NON) 347,600 7,716,720 Epicor Software Corp. (NON) 456,300 6,616,350 Glu Mobile, Inc. (NON) 221,050 2,483,497 Manhattan Associates, Inc. (NON) 140,700 4,069,044 Parametric Technology Corp. (NON) 262,800 4,669,956 Sybase, Inc. (NON) 291,100 7,041,709 Staffing (0.8%) Administaff, Inc. 158,000 Technology (0.8%) ON Semiconductor Corp. (NON) 502,500 Technology Services (1.0%) Checkfree Corp. (NON) 78,350 2,637,261 Fiserv, Inc. (NON) 82,600 4,391,842 Textiles (0.7%) Maidenform Brands, Inc. (NON) 234,742 Toys (1.8%) Jakks Pacific, Inc. (NON) 245,500 5,899,365 RC2 Corp. (NON) 159,600 6,361,817 Total common stocks (cost $615,560,623) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value Bowstreet, Inc. - escrow (acquired various dates from 11/23/04 to 3/22/06, cost $31,972) (Private)(RES)(NON)(F) 392,343 $8,056 MarketSoft Software Corp. - escrow (acquired 2/9/06, cost $44,973) (Private)(RES)(NON)(F) 1,354,608 73,074 Totality Corp. Ser. D, $0.346 cum. cv. pfd. (acquired 6/26/00, cost $2,240,735) (Private) (RES)(NON)(F) 878,186 88 Total convertible preferred stocks (cost $2,317,680) SHORT-TERM INVESTMENTS (2.3%)(a) (cost $15,808,994) Shares Value Putnam Prime Money Market Fund (e) 15,808,994 TOTAL INVESTMENTS Total investments (cost $633,687,297) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/07 (premiums received $28,166) (Unaudited) Contract Expiration date/ amount strike price Value Grant Prideco Escrow, Inc. (Call) $9,220 May-07/ $10,434 Nutri/System, Inc. (Call) 12,240 May-07/ 31,197 Total NOTES (a) Percentages indicated are based on net assets of $696,424,063 . (b) The aggregate identified cost on a tax basis is $633,811,125, resulting in gross unrealized appreciation and depreciation of $104,367,272 and $37,108,896, respectively, or net unrealized appreciation of $67,258,376. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at April 30, 2007 was $6,456,918 or 0.9% of net assets. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $675,605 for the period ended April 30, 2007. During the period ended April 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $265,876,395 and $258,764,241, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. At April 30, 2007, liquid assets totaling $1,261,651 have been designated as collateral for open written options contracts. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam OTC & Emerging Growth Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 29, 2007
